Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2008

Wolk v. Westport Ins Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1486




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Wolk v. Westport Ins Corp" (2008). 2008 Decisions. Paper 1210.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1210


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     May 13, 2008

                                         No. 07-1486

                                  Arthur Alan Wolk, et al.
                                              vs.
                                Westport Insurance Corporation

                                (EDPA Civil No. 06-cv-05346)


PRESENT: SLOVITER, JORDAN and ALARCON*, Circuit Judge

            Motion by Appellants to Amend Opinion entered on May 7, 2008.


                                                  /s/ LaToya Corprew
Opinion/Judgment entered 5/07/08.                 LaToya Corprew
                                                  Case Manager      267-299-4915
                                       ORDER
The foregoing is GRANTED.




                                                        By the Court,


                                                        /s/ Arthur L. Alarcón
                                                        Circuit Judge

Dated:      May 19, 2008

lwc/cc:     David B. Picker, Esq.
            Paul R. Rosen, Esq.
            Michael N. Onufrak, Esq.
            Jeffrey J. Ward, Esq.